PROMISSORY NOTE

$25,000,000.00 July 19, 2010

FOR VALUE RECEIVED, GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP, a Delaware
limited partnership, G&E HC REIT II LACOMBE MOB, LLC, a Delaware limited
liability company, and G&E HC REIT II PARKWAY MEDICAL CENTER, LLC, a Delaware
limited liability company (together with each other party which becomes a
borrower under the Credit Agreement [as defined below], individually and
collectively, as the context so requires, the “Borrower”) hereby promises to pay
to the order of BANK OF AMERICA, N.A., a national banking association, and each
lender from time to time a party hereto (individually, a “Lender” and
collectively, the “Lenders”) under that certain Credit Agreement (defined below)
among Borrower, Bank of America, N.A., a national banking association, as
administrative agent (together with any and all of its successors and assigns,
the "Administrative Agent”) for the benefit of the Lenders from time to time a
party to that certain Credit Agreement (the “Credit Agreement”) of even date
herewith, without offset, in immediately available funds in lawful money of the
United States of America, at the Administrative Agent’s Office (as defined in
the Credit Agreement), the principal sum of TWENTY FIVE MILLION AND NO/100
DOLLARS ($25,000,000.00) (or the unpaid balance of all principal advanced
against this Note, if that amount is less), together with interest on the unpaid
principal balance of this Note from day to day outstanding as hereinafter
provided. All capitalized terms used herein and not defined shall have the
meaning ascribed to such terms in the Credit Agreement.

1. Note; Interest; Payment Schedule and Maturity Date. This Note is one of the
Notes referred to in the Credit Agreement and is entitled to the benefits
thereof and subject to prepayment in whole or part as provided therein. The
entire principal balance of this Note then unpaid shall be due and payable at
the times as set forth in the Credit Agreement. Accrued unpaid interest shall be
due and payable at the times and at the interest rate as set forth in the Credit
Agreement until all principal and accrued interest owing on this Note shall have
been fully paid and satisfied. Any amount not paid when due and payable
hereunder shall, to the extent permitted by applicable Law, bear interest and if
applicable a late charge as set forth in the Credit Agreement.

2. Security; Loan Documents. The security for this Note includes the Mortgages
encumbering the Borrowing Base Properties. This Note, the Mortgages, the Credit
Agreement and all other documents now or hereafter securing, guaranteeing or
executed in connection with the loan evidenced by this Note (the “Loan”), are,
as the same have been or may be amended, restated, modified or supplemented from
time to time, herein sometimes called individually a "Loan Document” and
together the “Loan Documents”.

3. Defaults.

(a) It shall be a Default (an “Event of Default”) under this Note and each of
the other Loan Documents if (i) any amount of interest on or principal of any
Loan or fee due under this Note or any other Loan Document is not paid in full
within five (5) days of when due, regardless of how such amount may have become
due (provided, however, there shall be no five (5) day grace period for amounts
due at maturity or upon acceleration of the Loan); (ii) within five (5) days
after the same becomes due, any other amount payable under this Note or any
other Loan Document is not paid in full; (iii) any covenant, agreement,
condition, representation or warranty herein or in any other Loan Documents is
not fully and timely performed, observed or kept in all material respects; or
(iv) there shall occur any default or event of default under the Credit
Agreement, the Mortgages or any other Loan Document. Upon the occurrence of an
Event of Default, the Administrative Agent on behalf of the Lenders shall have
the rights to declare the unpaid principal balance and accrued but unpaid
interest on this Note, and all other amounts due hereunder and under the other
Loan Documents, at once due and payable (and upon such declaration, the same
shall be at once due and payable), to foreclose any liens and security interests
securing payment hereof and to exercise any of its other rights, powers and
remedies under this Note, under any other Loan Document, or at Law or in equity.

(b) All of the rights, remedies, powers and privileges (together, “Rights”) of
the Administrative Agent on behalf of the Lenders provided for in this Note and
in any other Loan Document are cumulative of each other and of any and all other
Rights at Law or in equity. The resort to any Right shall not prevent the
concurrent or subsequent employment of any other appropriate Right. No single or
partial exercise of any Right shall exhaust it, or preclude any other or further
exercise thereof, and every Right may be exercised at any time and from time to
time. No failure by the Administrative Agent or the Lenders to exercise, nor
delay in exercising any Right, including but not limited to the right to
accelerate the maturity of this Note, shall be construed as a waiver of any
Event of Default or as a waiver of any Right. Without limiting the generality of
the foregoing provisions, the acceptance by the Lender from time to time of any
payment under this Note which is past due or which is less than the payment in
full of all amounts due and payable at the time of such payment, shall not
(i) constitute a waiver of or impair or extinguish the right of the
Administrative Agent or the Lenders to accelerate the maturity of this Note or
to exercise any other Right at the time or at any subsequent time, or nullify
any prior exercise of any such Right, or (ii) constitute a waiver of the
requirement of punctual payment and performance or a novation in any respect.

(c) If any holder of this Note retains an attorney in connection with any Event
of Default or at maturity or to collect, enforce or defend this Note or any
other Loan Document in any lawsuit or in any probate, reorganization,
bankruptcy, arbitration or other proceeding, or if the Borrower sues any holder
in connection with this Note or any other Loan Document and does not prevail,
then the Borrower agrees to pay to each such holder, in addition to principal,
interest and any other sums owing to the Lenders hereunder and under the other
Loan Documents, all costs and expenses incurred by such holder in trying to
collect this Note or in any such suit or proceeding, including, without
limitation, reasonable attorneys’ fees actually incurred and expenses,
investigation costs and all court costs, whether or not suit is filed hereon,
whether before or after the Maturity Date, or whether in connection with
bankruptcy, insolvency or appeal, or whether collection is made against the
Borrower or any guarantor or endorser or any other person primarily or
secondarily liable hereunder. Any judgment on this Note shall bear interest at
the highest rate allowed by applicable law.

4. Heirs, Successors and Assigns. The terms of this Note and of the other Loan
Documents shall bind and inure to the benefit of the representatives, successors
and assigns of the parties. The foregoing sentence shall not be construed to
permit the Borrower to assign the Loan except as otherwise permitted under the
Loan Documents. As further provided in the Credit Agreement, a Lender may, at
any time, sell, transfer or assign all or a portion of its interest in this
Note, the Mortgage and the other Loan Documents, as set forth in the Credit
Agreement.

5. General Provisions. Time is of the essence with respect to the Borrower’s
obligations under this Note. If more than one person or entity executes this
Note as the Borrower, all of said parties shall be jointly and severally liable
for payment of the indebtedness evidenced hereby. The Borrower and all sureties,
endorsers, guarantors and any other party now or hereafter liable for the
payment of this Note in whole or in part, hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that neither the
Administrative Agent nor any Lender shall be required first to institute suit or
exhaust its remedies hereon against the Borrower or others liable or to become
liable hereon or to perfect or enforce its rights against them or any security
herefor; (d) consent to any extensions or postponements of time of payment of
this Note for any period or periods of time and to any partial payments, before
or after maturity, and to any other indulgences with respect hereto, without
notice thereof to any of them; and (e) submit (and waive all rights to object)
to non-exclusive personal jurisdiction of any state or federal court sitting in
the city and county, and venue in the city or county, in which payment is to be
made as specified in the first paragraph of Page 1 of this Note, for the
enforcement of any and all obligations under this Note and the Loan Documents;
(f) waive the benefit of all homestead and similar exemptions as to this Note;
(g) agree that their liability under this Note shall not be affected or impaired
by any determination that any security interest or lien taken by the Lender to
secure this Note is invalid or unperfected; and (h) hereby subordinate any and
all rights against the Borrower and any of the security for the payment of this
Note, whether by subrogation, agreement or otherwise, until this Note is paid in
full. A determination that any provision of this Note is unenforceable or
invalid shall not affect the enforceability or validity of any other provision
and the determination that the application of any provision of this Note to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances. This Note may not be amended except in a writing specifically
intended for such purpose and executed by the party against whom enforcement of
the amendment is sought. Captions and headings in this Note are for convenience
only and shall be disregarded in construing it. THIS NOTE SHALL TAKE EFFECT AS A
SEALED INSTRUMENT AND ITS VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL BE
GOVERNED BY ILLINOIS LAW (WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND
APPLICABLE UNITED STATES FEDERAL LAW.

6. Notices. Any notice, request, or demand to or upon the Borrower or the Lender
shall be deemed to have been properly given or made when delivered in accordance
with the Credit Agreement.

7. No Usury. It is expressly stipulated and agreed to be the intent of the
Borrower, the Administrative Agent and all the Lenders at all times to comply
with applicable state Law or applicable United States federal Law (to the extent
that it permits a Lender to contract for, charge, take, reserve, or receive a
greater amount of interest than under state Law) and that this Section 7 shall
control every other covenant and agreement in this Note and the other Loan
Documents. If applicable state or federal Law should at any time be judicially
interpreted so as to render usurious any amount called for under this Note or
under any of the other Loan Documents, or contracted for, charged, taken,
reserved, or received with respect to the Loan, or if the Administrative Agent’s
exercise of the option to accelerate the Maturity Date, or if any prepayment by
the Borrower results in the Borrower having paid any interest in excess of that
permitted by applicable Law, then it is the Administrative Agent’s and each
Lender’s express intent that all excess amounts theretofore collected by the
Administrative Agent or any Lender shall be credited on the principal balance of
this Note and all other indebtedness and the provisions of this Note and the
other Loan Documents shall immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new documents, so as to comply with the applicable Law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder. All sums paid or agreed to be paid to the Lenders for
the use, forbearance, or detention of the Loan shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the maximum lawful rate from
time to time in effect and applicable to the Loan (the "Maximum Rate”) for so
long as the Loan is outstanding. The Lender may, in determining the Maximum
Rate, take advantage of: (i) the rate of interest permitted by applicable
Illinois law and 12 United States Code, Sections 85 and 86, and (ii) any other
law, rule, or regulation on effect from time to time, available to the Lender
which exempts the Lender from any limit upon the rate of interest it may charge
or grants to the Lender the right to charge a higher rate of interest than that
allowed otherwise.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOLLOW]IN WITNESS WHEREOF, Borrower has duly executed this Note
under seal as of the date first above written.



    BORROWER:



    GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP,



    a            Delaware limited partnership



    By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,



    a            Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


G&E HC REIT II LACOMBE MOB, LLC,
a Delaware limited liability company

By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP

a Delaware limited partnership, its sole Member

By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,

a Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer
G&E HC REIT II PARKWAY MEDICAL CENTER, LLC,



    a            Delaware limited liability company



    By: GRUBB & ELLIS HEALTHCARE REIT II HOLDINGS, LP,



    a            Delaware limited partnership, its sole Member



    By: GRUBB & ELLIS HEALTHCARE REIT II, INC.,



    a            Maryland corporation, its general partner

By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
Title: Chief Financial Officer


